Citation Nr: 9908973	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a back injury.  

Service connection may be granted for disability resulting 
from disease or disability incurred or aggravated in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  

In a pre-induction examination dated in October 1965, the 
veteran related a history of having being treated by a doctor 
for his back.  Beginning in July 1966, the veteran complained 
of back pain since an injury in 1954.  The veteran also 
indicated that he had fallen on his back one year prior and 
complained of dull aching pain in the upper back.  Objective 
findings included tenderness over the T3, 4, 5, and 6 areas 
of the spine.  The impression was fibromyositis of the back.  
In September 1966, the veteran complained of dull burning 
steady pain between the shoulder blades.  The veteran gave a 
history of having fallen through a barn loft when he was 13 
years old and experiencing back pain since that time.  It was 
noted that several doctors saw the veteran.  The veteran was 
felt to have chronic strain of the T5-6 interspinous.  At 
separation from service in September 1966, the veteran 
complained of back pain.  

Post service medical records beginning in 1977 reflect that 
the veteran was seen for back pain.  A December 1977 private 
hospital discharge summary reveals a final diagnosis of 
residual sprain and strain of the thoracic spine at the D3 
and D5 areas of the spine.  These records also reflect that 
the veteran related that he had been involved in an 
automobile accident eight years ago.  An examining physician 
determined that the veteran had a derangement of the dorsal 
spine that was related to an automobile accident several 
years ago.  When examined by VA in December 1997, the veteran 
indicated that he incurred a back injury while lifting truck 
tires while in service.  He also stated that on one occasion 
tires were dropped on his back.  The examiner reviewed the 
veteran's claims file and indicated that it appeared that the 
veteran's back problems existed prior to service and that 
service medical records showed that the veteran's complaints 
of back pain were exacerbated by heavy lifting.  At the 
conclusion of an examination of the spine, the examiner 
entered a diagnosis of chronic midthoracic and low back pain.  

Based on the foregoing the Board is of the view that further 
development as indicated below would be helpful in an 
equitable disposition of this matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
back disability prior to service as well 
as since service.  Of particular interest 
are records of treatment for a back 
injury as the result of an automobile 
accident as note above.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the nature and 
extent of any back disability found to be 
present.  The claims folder and a copy of 
this Remand must be available to the 
examiner for review prior to the 
examination.  With respect to any back 
disability found to be present, the 
examiner should provide an opinion as to 
the etiology of the disability.  The 
examiner should indicated whether it is 
at least as likely as not that any 
current back disability found is related 
to the veteran's treatment during 
military service to include whether any 
pre-existing back disability increased in 
severity beyond natural progression as a 
result of the veteran's service.  All 
indicated studies should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


